       Case 6:19-cv-00724-MK     Document 32   Filed 04/15/20   Page 1 of 10




                   IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF OREGON

                                EUGENE DIVISION



PATRICK LOUIS HENDERSON,                               Case No. 6:19-cv-00724-MK
CHRISTINE DIANE HENDERSON,                              OPINION AND ORDER
ANGELA M. PEYTON, JASON A.
HENDERSON,

             Plaintiffs,

      vs.

OREGON DEPARTMENT OF HUMAN
SERVICES, et al.,

             Defendants.


AIKEN, District Judge:

      Magistrate Judge Mustafa T. Kasubhai issued a Findings & Recommendation

(F&R) (doc. 28) on January 23, 2020, recommending that plaintiff Christine

Henderson’s Application to Proceed IFP (doc. 25), Motion to Reassign the Case (doc.

19), Motion for Appointment of Counsel (doc. 26), and Request to Expedite Courtroom

Proceedings (doc. 23) be denied and that the Second Amended Complaint (doc. 24) be

dismissed. The matter is now before the Court pursuant to 28 U.S.C. § 636(b)(1) and

Federal Rule of Civil Procedure 72(b).



1 – OPINION AND ORDER
        Case 6:19-cv-00724-MK     Document 32     Filed 04/15/20   Page 2 of 10




                               LEGAL STANDARDS

       Under the Federal Magistrates Act (“Act”), the Court may “accept, reject, or

modify, in whole or in part, the findings or recommendations made by the

magistrate.” 28 U.S.C. § 636(b)(1). If a party files objections to a magistrate judge’s

F&R, “the court shall make a de novo determination of those portions of the report or

specified proposed findings or recommendations to which objection is made.” Id.; Fed.

R. Civ. P. 72(b)(3).

       For those portions of a magistrate judge’s F&R to which neither party has

objected, the Act does not prescribe any standard of review. See Thomas v. Arn, 474

U.S. 140, 152 (1985) (“There is no indication that Congress, in enacting [the Act],

intended to require a district judge to review a magistrate’s report to which no

objections are filed.”); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir.

2003) (en banc) (holding that the Court must review a magistrate judge’s findings

and recommendations de novo if objection is made, “but not otherwise”). Although in

the absence of objection no review is required, the Act “does not preclude further

review by the district judge[] sua sponte . . . under a de novo or any other standard.”

Thomas, 474 U.S. at 154. Indeed, the Advisory Committee Notes to Rule 72(b)

recommend that “[w]hen no timely objection is filed,” the Court review the magistrate

judge’s recommendations for “clear error on the face of the record.”

                                  BACKGROUND

       In May 2019, Plaintiff Christine Henderson initiated this action against

defendant Oregon Department of Humans Services on her own behalf and on behalf

of Patrick Henderson. With the Complaint (doc. 1), Ms. Henderson also filed an


2 – OPINION AND ORDER
       Case 6:19-cv-00724-MK     Document 32    Filed 04/15/20   Page 3 of 10




Application to Proceed in forma pauperis (“IFP”) (doc. 2). In July 2019, the Court

dismissed the Complaint with leave to amend and held Ms. Henderson’s IFP

application in abeyance pending filing of an amended complaint. Doc. 10.

      Ms. Henderson filed a timely Amended Complaint (doc. 9), asserting claims

against Full Access Brokerage, Oregon Developmental Disabilities Service, and

Oregon Heath Authority, once again on her own behalf and on behalf of Patrick

Henderson. Ms. Henderson also filed a Motion for Appointment of Pro Bono Counsel

(doc. 12). In December 2019, the Court dismissed the Amended Complaint with leave

to amend, denied the motion for appointment of counsel, and continued to defer ruling

on Ms. Henderson’s IFP petition. Doc. 22.

      Ms. Henderson then filed a “Motion for a New Magistrate” (doc. 19), a Request

to Expedite Courtroom Proceedings (doc. 23), a timely Second Amended Complaint

(doc. 24), a second IFP Application (doc. 25), and a second Motion for Appointment of

Counsel (doc. 26).

      In the Second Amended Complaint, Ms. Henderson asserted claims on her own

behalf and Patrick Henderson, Angela Peyton, and Jason Henderson. Ms. Peyton

and Jason Henderson are Ms. Henderson and Patrick Henderson’s siblings. The

Second Amended Complaint alleges that Ms. Peyton is Patrick Henderson’s ISP

Representative and that Jason Henderson is Patrick Henderson’s Personal Support

Worker. The Second Amended Complaint also added a fourth defendant: Lane

County Developmental Services.




3 – OPINION AND ORDER
       Case 6:19-cv-00724-MK        Document 32   Filed 04/15/20   Page 4 of 10




      In January 2020, Judge Kasubhai issued an F&R addressing the outstanding

motions   and    screening    the    Second   Amended      Complaint    pursuant     to

28 U.S.C. § 1915(e)(2)(B). Judge Kasubhai construed Ms. Henderson’s Motion for a

New Magistrate as either a motion to reassign the case under 28 U.S.C. § 144 or a

motion to disqualify Judge Kasubhai under 28 U.S.C. § 455.            Judge Kasubhai

concluded that, under either provision, the motion does not require referral of another

judge and denied the motion on its merits.        F&R at 7.    Next, Judge Kasubhai

addressed the Second Amended Complaint and concluded that it failed to state a

claim. Id. at 8-9. Because all three Complaints had alleged substantially similar

claims for violations of the Americans with Disabilities Act (“ADA”), Judge Kasubhai

recommended that the ADA claim be dismissed with prejudice and all other claims,

including a Title II retaliation claim, FDCPA claim, and state law claims be dismissed

with leave to amend. Id. at 9. Finally, Judge Kasubhai recommended that the second

IFP application (doc. 25) and Request to Expedite Courtroom Proceedings (doc. 23) be

denied as moot and that the Motion for Counsel (doc. 26) be denied.

      Ms. Henderson filed timely Objections to the F&R (doc. 30) and a Second

Motion to Expedite or Accelerate (doc. 31).

                                     DISCUSSION

      Having the reviewed the F&R, Ms. Henderson’s objections, and the record in

this case, I agree that the motion to reassign does not require referral to another

judge. I also agree with Judge Kasubhai that the Second Amended Complaint fails

to state a claim under the Americans with Disabilities Act or Fair Debt Collection




4 – OPINION AND ORDER
       Case 6:19-cv-00724-MK     Document 32    Filed 04/15/20   Page 5 of 10




Practices Act and fails to allege facts demonstrating Ms. Peyton and Jason

Henderson’s standing to sue. I have also identified the following issues with the

Second Amended Complaint, some of which cannot be remedied by amendment and

require the Court to dismiss additional claims with prejudice and others without

leave to amend. Therefore, I ADOPT Judge Kasubhai’s F&R with the following

modifications.

I.    Second Amended Complaint

      Because Ms. Henderson shall have leave to amend her complaint, the Court

will provide notice of additional deficiencies in the Second Amended Complaint that

she should keep in mind when preparing a Third Amended Complaint. First, because

Ms. Henderson is proceeding pro se she cannot bring claims on her siblings’ behalf.

Second, the FDCPA claim is barred by sovereign immunity for all defendants except

for Lane County Developmental Services.       Third, because the Second Amended

Complaint fails to state a claim under federal law, the Court lacks subject matter

jurisdiction over this case.

      A.     Patrick Henderson, Angela Peyton, and Jason Henderson

      Ms. Henderson is not a licensed attorney and is appearing pro se. As previously

noted, Ms. Henderson brings claims on her own behalf and on behalf of Patrick

Henderson, Angela Peyton, and Jason Henderson.

      “In all courts of the United States the parties may plead and conduct their own

cases personally or by counsel as, by the rules of such courts, respectively, are

permitted to manage and conduct causes therein.” 28 U.S.C. § 1654. However, “a




5 – OPINION AND ORDER
       Case 6:19-cv-00724-MK       Document 32     Filed 04/15/20    Page 6 of 10




non-lawyer has no authority to appear as an attorney for others than himself.” Johns

v. Cty. of San Diego, 114 F.3d 874, 877 (9th Cir. 1997) (internal quotation marks and

citations omitted); Walsh v. Enge, 154 F. Supp.3d 1113, 1124 n.6 (D. Or. 2015). “It is

well established that the privilege to represent oneself pro se by § 1654 is personal to

the litigant and does not extend to other parties or entities.” Simon v. Hartford Life,

Inc., 546 F.3d 661, 664-65 (9th Cir. 2008). Similarly, the representative of a class

cannot appear pro se. See Dean v. Jones, No. CV 09-1102-AC, 2010 WL 1873089, at

*3 (D. Or. Mar. 2, 2010) (“A [pro se] litigant cannot fairly and adequately protect the

interests of the class.”) (internal quotation marks and citation omitted).

      This prohibition extends even to parents or guardians who seek to bring an

action on behalf of a minor child without retaining a lawyer. Johns, 114 F.3d at 877.

In such circumstances, the correct course of action is to dismiss without prejudice in

order to allow the dismissed parties to seek counsel and, if necessary, refile the action.

Id. Accordingly, all claims brought by Ms. Henderson on behalf of Patrick Henderson,

Angela Peyton, and Jason Henderson are dismissed with leave to refile if and when

those parties either appear on their own behalf or retain the assistance of competent

counsel.

      B.     State Sovereign Immunity

      The first three defendants are all components of the Oregon Department of

Human Services, which is a state agency. The Eleventh Amendment provides that a

state is immune from suit in federal court unless Congress has abrogated the state’s

immunity by appropriate federal legislation or the state itself has waived it. Va.




6 – OPINION AND ORDER
       Case 6:19-cv-00724-MK        Document 32     Filed 04/15/20   Page 7 of 10




Officer for Prot. & Advocacy v. Stewart, 536 U.S. 247, 253–54 (2011). This grant of

immunity covers not just the state itself, but also the state’s agencies. P.R. Aqueduct

and Sewer Auth. v. Metcalf & Eddy, Inc., 506 U.S. 139, 144 (1993).

      Congress has not abrogated state sovereign immunity in the FDCPA. See

Banks v. ASC Educ., 638 Fed. App’x 587, 589 (9th Cir. 2016) (observing that

15 U.S.C. § 1692a(6)(C) “exclud[es] states from the definition of ‘debt collector’”).

Because the Oregon Department of Human Services has not waived its sovereign

immunity from suit in federal court, the FDCPA claim must be dismissed with

prejudice with respect to these state defendants.

      By contrast, Congress did abrogate state sovereign immunity for claims under

Title II of the ADA. United States v. Georgia, 546 U.S. 151, 159 (2006). Therefore,

Ms. Henderson shall have leave to file amended Title II retaliation claims against all

defendants.

      C.      Subject Matter Jurisdiction

      As noted, Judge Kasubhai correctly concluded that the Second Amended

Complaint failed to state a federal claim and, therefore, did not address any state law

claims. As explained below, without an adequate federal claim, the Court does not

have the power to hear this case.

      Federal courts are courts of limited jurisdiction, “possessing only that power

authorized by Constitution and statute.” Gunn v. Minton, 568 U.S. 251, 256 (2013)

(quotation marks and citation omitted). Federal subject matter jurisdiction may be




7 – OPINION AND ORDER
        Case 6:19-cv-00724-MK        Document 32     Filed 04/15/20   Page 8 of 10




based     on   the   presence   of     a   federal    question   or    on   diversity   of

citizenship. 28 U.S.C. §§ 1331, 1332.

        To invoke federal question jurisdiction under § 1331, a plaintiff must allege

that the defendant has violated a federal law or the Constitution. Because the Second

Amended Complaint fails to state a federal claim, the Court’s power to hear the

claims cannot be based on a federal question.

        If a Court has diversity jurisdiction, then it may hear a case involving only

state law claims. But to invoke diversity jurisdiction under § 1332, a plaintiff must

allege that he or she is a citizen of one state, that defendants are citizens of other

states, and that the damages are more than $75,000. Here, all parties are citizens of

Oregon. Therefore, the Court’s power to hear the claims cannot be based on diversity

and the Court cannot consider state law claims without an adequate federal claim.

        D.     Summary

        As mentioned, I agree that the Second Amended Complaint should be

dismissed with leave to amend.         In crafting a Third Amended Complaint, Ms.

Henderson should keep in mind that her leave to amend is limited in scope:

        First, if Ms. Henderson remains pro se, she cannot name Patrick Henderson,

Angela Peyton, Jason Henderson, or any other person as plaintiffs. Ms. Henderson

may only allege her own claims. Second, Ms. Henderson may assert an amended

claim for Title II retaliation under the ADA, but cannot amend her other ADA claims

because they have been dismissed with prejudice. Third, Ms. Henderson may assert

an amended FDCPA claim against Lane County Disability Services, but not the other




8 – OPINION AND ORDER
       Case 6:19-cv-00724-MK      Document 32     Filed 04/15/20    Page 9 of 10




defendants because they have sovereign immunity. Finally, because Ms. Henderson

and defendants are all citizens of Oregon, the Third Amended Complaint must state

a claim under federal law. If it does not, then the Court will not have jurisdiction to

hear the case, even if the complaint also asserts claims under state law.

      Ms. Henderson may also find it helpful to review the Court’s “Handbook for

Self-Represented Parties,” which is available on the District of Oregon’s website at:

https://www.ord.uscourts.gov/index.php/2015-02-10-16-10-22/information-about-

representing-yourself. Chapter 4 of the Handbook provides guidance for drafting a

complaint, and Chapter 6 explains the difference and relationship between

Magistrate Judges and District Judges at the District of Oregon.

II.   Pending Motions

      Judge Kasubhai recommended that the IFP Petition (doc. 2) be held in

abeyance and that the Second IFP Petition (doc. 25) and Request to Expedite

Courtroom Proceedings (doc. 23) be denied as moot.                   I ADOPT those

recommendations.

      Also pending before the Court are plaintiff’s Motion for Appointment Counsel

(doc. 26) and Second Request to Expedite or Accelerate (doc. 31).

      Generally, there is no constitutional right to counsel in a civil case. United

States v. 30.64 Acres of Land, 795 F.2d 796, 801 (9th Cir. 1986). However, pursuant

to 28 U.S.C. § 1915(e), this Court has discretion to request volunteer counsel for

indigent parties in exceptional circumstances. Wood v. Housewright 900 F.2d 1332,

1335 (9th Cir. 1990); Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986). To




9 – OPINION AND ORDER
       Case 6:19-cv-00724-MK      Document 32     Filed 04/15/20   Page 10 of 10




determine whether exceptional circumstances exist, this Court evaluates the party's

likelihood of success on the merits and her ability to articulate her claims pro se in

light of the complexity of the legal issues involved. Wood, 900 F.3d at 1335-36;

Wilborn, 789 F.2d at 1331. At this stage, I cannot find that exceptional circumstances

exist to warrant appointment of counsel as plaintiff has little likelihood of success on

the merits. Accordingly, the Motion for Appointment of Counsel (doc. 26) is DENIED.

      Finally, because the operative complaint has been dismissed, plaintiff’s Second

Motion to Expedite (doc. 31), which was filed after Judge Kasubhai issued his F&R

(doc. 28), is also DENIED.

                                   CONCLUSION

      For the reasons above, I ADOPT the F&R (doc. 28) with the noted

modifications. The Second Amended Complaint (doc. 24) is DISMISSED with leave

to amend. The IFP Petition (doc. 2) is held in abeyance pending submission of a Third

Amended Complaint. The Motion to Reassign (doc. 19), Request to Expedite (doc. 23),

Second IFP Petition (doc. 25), Motion for Appointment of Counsel (doc. 26), and

Second Motion to Expedite (doc. 31) are DENIED.

      Plaintiff shall have thirty (30) days in which to file an amended complaint.

Plaintiff is advised that failure to file an amended complaint within the allotted time

will result in the entry of a judgment of dismissal.

                                       15th day of April 2020.
      It is so ORDERED and DATED this _____


                                     /s/Ann Aiken
                             __________________________
                                     Ann Aiken
                             United States District Judge


10 – OPINION AND ORDER
